BUTLER, District Judge.
The claim is for wages on the “Big Jim” a marine pump, resting on piles, driven in the ground under water at League Island. She was weighted with heavy ballast to keep her in place while at work. She was capable of being towed from place to place, where her services were needed, a.nd had been so towed. She was used to suck mud from the bottom of the water, or from scows alongside, and force it by steam power on the adjacent; land. A fuller description seems unnecessary. She had none of the characteristics, and was not capable of performing any of tbe services of a vessel. In my judgment admiralty has no jurisdiction of the libelants’ claims. To extend it to such a case would carry it beyond proper limits. For a discussion of the general subject I refer to the cases cited in Evans v. The Starbuck (just decided by the court) [61 Fed. 502].